                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DEWAYNE D. KNIGHT,

                    Plaintiff,
      v.                                            Case No. 19-cv-575-pp

DR. J. PATTERSON, M.D.,

                  Defendants.
______________________________________________________________________________

     ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
   PREPAYING FILING FEE (DKT. NO. 2), SCREENING COMPLAINT AND
        REQURING PLAINTIFF TO FILE AN AMENDED COMPLAINT
______________________________________________________________________________

      Plaintiff Dewayne D. Knight, a prisoner representing himself, filed a

complaint under 42 U.S.C. §1983, alleging that the defendant failed to address

his requests for medical care regarding his knee injury. Dkt. No. 1. The plaintiff

also filed a motion for leave to proceed without prepaying the filing fee. Dkt. No.

2. This order resolves the plaintiff’s motion and screens his complaint.

I.    Motion to Proceed without Prepayment of the Filing Fee (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) gives courts discretion to allow

prisoners to proceed with their lawsuits without prepaying the $350 filing fee if

they comply with certain requirements. 28 U.S.C. §1915. One of those

requirements is that the prisoner pay an initial partial filing fee.

      On April 23, 2019, the court ordered the plaintiff to pay an initial partial

filing fee of $0.89. Dkt. No. 5. The court received that fee on May 8, 2019. The

court will grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee. The plaintiff must pay the remainder of the filing fee over time in the

manner explained at the end of this order.




           Case 2:19-cv-00575-PP Filed 10/05/20 Page 1 of 10 Document 15
II.   Screening the Complaint

      A.     Standard

      The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint,

or part of it, if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. §1915A(b).

      To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

complaint’s allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (citation omitted).

      In considering whether a complaint states a claim, district courts follow

the principles in Twombly, by, first, “identifying pleadings that, because they

are no more than conclusions, are not entitled to the assumption of truth.”

Iqbal, 556 U.S. at 679. Legal conclusions must be supported by factual

allegations. Id. Second, if there are well-pleaded factual allegations, the court

must “assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id.



                                          2




        Case 2:19-cv-00575-PP Filed 10/05/20 Page 2 of 10 Document 15
      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that 1) someone deprived him of a right secured by the Constitution or laws of

the United States and 2) whoever deprived him of that right was acting under

color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives

a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      B.     The Facts in the Complaint

      The defendant has sued Dr. J. Patterson. Dkt. No. 1 at 5. He alleges that

on September 8, 2018, while he was incarcerated at the Wisconsin Secure

Program Facility, he injured his left knee playing basketball. Dkt. No. 1 at 7. He

was seen by the WSPF nursing staff, then sent to “Boscobel Area Healthcare

Emergency Room for evaluation and treatment” on that same day. Id. The

plaintiff states that the staff at the emergency room provided him “with an

immobilizer until pain improved (one week)” and recommended that he

“recheck with nurse on Monday.” Id.

      The plaintiff says he began to experience significant pain in his left leg

and could not bend it. Id. He alleges he submitted a health services request

(HSR) that said:

      I went to the hospital Sat. 9-8-18 for an injury to my (L) knee
      & was placed on crutches & a knee immobilizer & yet NO ONE
      has contacted me to do a follow-up, address my injury, or
      anything. Furthermore, I wasn’t ever given any pain meds.
      Why is this?


                                          3




        Case 2:19-cv-00575-PP Filed 10/05/20 Page 3 of 10 Document 15
Id. The plaintiff states that R.N. A. Drone responded to the HSR on September

18, 2019. He says she wrote that he was “scheduled with the advanced care

provider (‘ACP’) soon.” Id.

      The plaintiff asserts that two days later he submitted a second HSR. Id.

at 8. In that request, he says he wrote that he was “experiencing extreme pain”

in his left knee and that he reiterated the facts about his emergency room visit

and noted that he had not been given any pain medication or had any follow-

up consultations with anyone. Id. He says he stated that the pain was

becoming more and more intense. Id. Drone responded to the request on

September 22, 2018, telling the plaintiff that he was “scheduled very soon with

the ACP.” Id.

      The plaintiff states that on September 25, 2018, he submitted an inmate

complaint regarding his medical treatment. Id. at 9. He says the institution

complaint examiner affirmed his complaint on October 5, 2018,

“acknowledging the delay in treatment.” Id. The plaintiff asserts that L. Alsum,

the reviewing authority, “affirmed the plaintiff’s complaint stating reason(s) for

decision as ‘pt. has been rescheduled and will be followed up.’” Id.

      The plaintiff recounts that on October 16, 2018, he sent a third HSR. Id.

He states that he wrote, “I am experiencing extreme pain in my (L) leg & I have

NO pain meds.” Id. The following day, R.N. M. Kremerling responded that the

plaintiff’s “Naproxen was put on the med cart 10-16-18.” Id.

      The plaintiff alleges that he submitted a fourth HSR after still “not seeing

a nurse or doctor.” Id. at 4. He says he stated in this requests that he “ha[d]

been experiencing significant pain & stiffness in [his] (L) leg (knee area).” Id. He

asserts he also wrote that he “ha[d] been wearing a knee immobilizer since 9-8-

                                         4




        Case 2:19-cv-00575-PP Filed 10/05/20 Page 4 of 10 Document 15
18 & anytime [he] trie[d] to bend [his] knee [he was] in great pain.” Id. The

plaintiff says that on October 19, 2018, R.N. Honly responded that the plaintiff

was “on providers schedule.” Id.

      The plaintiff states that he waited six more days and still did not see a

nurse or doctor. Id. He states he submitted a fifth HSR asserting that he “ha[d]

been wearing this knee immobilizer for almost two months,” that the “pain in

[his] (L) knee [was] becoming unbearable” and asking to see the doctor. Id. He

stated in the HSR that he hadn’t received any information about “how to deal

with this.” Id. at 8-9. The plaintiff explains that on October 26, 2018, R.N. S.

Anderson responded to him by “checking the boxes ‘scheduled to be seen in

HSU’ and the box ‘ACP.’” Id. at 9.

      The plaintiff summarizes that between the date of the injury—September

8, 2018—and approximately October 25, 2018, he was not seen by a nurse or a

doctor at WSPF, and that he endured a forty-seven-day delay in treating his

injury. Id. He explains that prior to his knee injury he had been diagnosed with

patellofemoral joint degenerative joint disease. Id. at 10. He asserts that due to

his “left leg being locked in the immobilizer for 45 plus days in the straight

position” he suffered “significant pain and distress which aggravated and

exacerbated [his] condition of significant patellofemoral joint degenerative joint

disease.” Id. He alleges that Dr. Patterson was responsible for “making sure

that the patients on his case load are seen in a timely manner and given

adequate medical care.” Id. at 10. He asserts that Patterson deliberately failed

to see and treat him for forty-seven days, despite his five HSRs. Id. The plaintiff

alleges that Patterson was inside the WSPF health service unit multiple times



                                         5




        Case 2:19-cv-00575-PP Filed 10/05/20 Page 5 of 10 Document 15
between September 8 and October 25, 2018 and had multiple opportunities to

address the plaintiff’s injury but failed to do so. Id. at 10-11.

      The plaintiff seeks compensatory and punitive damages. Id. at 11.

      C.     Analysis

      “The Eighth Amendment safeguards the prisoner against a lack of

medical care that ‘may result in pain and suffering which no one suggests

would serve any penological purpose.’” Arnett v. Webster, 658 F.3d 742, 750

(7th Cir. 2011) (quoting Rodriguez v. Plymouth Ambulance Srv., 577 F.3d 816,

828 (7th Cir. 2009)). If prison officials are “deliberately indifferent to prisoners’

serious medical needs,” id., or they “act with ‘deliberate indifference’ to a

substantial risk of serious harm to an inmate[’s]” health or safety, Farmer v.

Brennan, 511 U.S. 825, 828 (1994) (citation omitted), they violate the

Constitution. A plaintiff alleging an Eighth Amendment violation based on

deficient medical care must demonstrate 1) an objectively serious medical

condition or serious harm and 2) an official’s deliberate indifference to that

condition or harm. Id. at 834; Arnett, 658 F.3d at 750. For screening purposes,

the court finds that the plaintiff has sufficiently alleged he suffered an

objectively serious medical condition: his injured knee.

      As for the Eighth Amendment's subjective component, the Supreme

Court has held that deliberate indifference requires that “the official must both

be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Farmer, 511

U.S. at 837. A prison official has a sufficiently culpable state of mind when he

“knew of a substantial risk of harm to the inmate and acted or failed to act in



                                          6




        Case 2:19-cv-00575-PP Filed 10/05/20 Page 6 of 10 Document 15
disregard of that risk.” Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006)

(citing Walker v. Benjamin, 293 F.3d 1030, 1037 (7th Cir. 2002)).

      The plaintiff has sued only Dr. J. Patterson. He asserts that Patterson

was responsible for ensuring “the patients on his case load are seen in a timely

matter and given adequate care.” Dkt. No. 1 at 10. The plaintiff does not

explain whether Dr. Patterson was his doctor. He does not explain whether Dr.

Patterson was the head doctor in the Health Services Unit or describe the role

Dr. Patterson played at the institution. He does not explain why he believes

that Dr. Patterson knew or would have known about his HSRs. Even if Dr.

Patterson was a supervisor in the Health Services Unit, that would not make

him liable for the delay in treating the plaintiff’s knee. For a supervisor to be

held liable for a subordinate’s violation of someone’s constitutional rights, the

supervisor “must know about the conduct and facilitate it, approve it, condone

it, or turn a blind eye” to the conduct. Gentry v. Duckworth, 65 F.3d 555, 561

(7th Cir. 1995) quoting Jones v. City of Chi., 856 F.2d 985, 992 (7th Cir.

1988)). “[S]upervisors who are merely negligent in failing to detect and prevent

subordinates’ misconduct are not labile.” Jones, 856 F.2d at 992. The plaintiff

has not stated a claim against Dr. Patterson.

      The complaint clearly alleges that somebody disregarded his repeated

reports of knee pain. He says that in four of his HSRs he wrote that he was

experiencing pain. While Nurses Drone, Kremerling, Honly and Anderson

responded to those requests in writing, none of them saw him, and it appears

that none of them made arrangements for anyone else to see him because no

medical professional saw the plaintiff for about forty-seven days. “Delaying

treatment, even if not life threatening, can be evidence of deliberate

                                         7




        Case 2:19-cv-00575-PP Filed 10/05/20 Page 7 of 10 Document 15
indifference,” Wilson v. Adams, 901 F.3d 816, 822 (7th Cir. 2018) (citing

Gutierrez v. Peters, 111 F.3d 1364, 1371 (7th Cir. 1997)). The plaintiff,

however, did not name Drone, Kremerling, Honly or Anderson as defendants.

“Numerous cases . . . have established that, when the substance of a pro se

civil rights complaint indicates the existence of claims against individual

officials not specifically named in the caption of the complaint, the district

court must provide the plaintiff with an opportunity to amend the complaint.”

Donald v. Cook Cty. Sheriff’s Dept., 95 F.3d 548, 555 (7th Cir. 1996). The court

will give the plaintiff the opportunity to amend the complaint, to name as

defendants those people whom he believes were directly responsible for the

delays in failing to address his pain.

      The court will include with this order a blank complaint form; the

plaintiff must use this form for his amended complaint. He must write the word

“Amended” at the top of the first page, next to the word “Complaint.” He must

put the case number for this case—Case No. 19-cv-575—in the field for the

case number. He must list in the caption of the complaint every person whom

he believes was personally responsible for the delay in his treatment. If he

doesn’t know the name of a particular person, he may use a “John Doe” or

“Jane Doe” placeholder and describe the person—“John Doe health services

unit coordinator,” for example. He must repeat in the amended complaint all

the allegations he made in the original complaint. (The court is including a

copy of the original complaint with this order, so that he can copy the

allegations if he needs to.) The amended complaint must be complete in itself,

because it will take the place of the original complaint. If the plaintiff names a

defendant in the caption, he must explain in the statement of facts how that

                                         8




        Case 2:19-cv-00575-PP Filed 10/05/20 Page 8 of 10 Document 15
person knew that the plaintiff was in pain and what that person did to delay

his receiving treatment for the pain. He must do that for every person he

names in the complaint.

       If the plaintiff files the amended complaint by the deadline the court sets

below, the court will screen it.

III.   Conclusion

       The court GRANTS the plaintiff's motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court ORDERS that if the plaintiff wishes to proceed with this case,

he must file an amended complaint in time for the court to receive it by the end

of the day on, November 13, 2020. If the court does not receive the amended

complaint by the end of the day on November 13, 2020, the court may dismiss

the plaintiff’s case for failure to state a claim.

       The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $349.11 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state, or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

       The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

                                           9




         Case 2:19-cv-00575-PP Filed 10/05/20 Page 9 of 10 Document 15
      The court ORDERS that, under the Prisoner E-Filing Program, the

plaintiff must submit all correspondence and case filings to institution staff,

who will scan and e-mail documents to the court.1 If the plaintiff is no longer

incarcerated at a Prisoner E-Filing institution, he will be required to submit all

correspondence and legal material to:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises plaintiff that if he fails to file documents or take other

required actions by the deadlines the court sets, the court may dismiss the

case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.

      Dated at Milwaukee, Wisconsin, this 5th day of October, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge


1
 The Prisoner E-Filing Program is mandatory for all inmates of Dodge
Correctional Institution, Green Bay Correctional Institution, Waupun
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                         10




       Case 2:19-cv-00575-PP Filed 10/05/20 Page 10 of 10 Document 15
